      Case 4:18-cv-00286-DCB Document 82 Filed 10/09/19 Page 1 of 2



 1   LAW OFFICE OF LYNN ERIC GOAR, P.C.
     1955 WEST GRANT ROAD #125G
2    TUCSON, ARIZONA 85745-1470
     (520) 740-1447/FAX (520) 829-3620
3    lynn.goar@hotmail.com

4    LYNN ERIC GOAR, ESQ.
     (State Bar of Arizona #12484)
5    ROY S. McCANDLESS, ESQ.
     (State Bar of N.H. 11850, pro hac vice)
6    Attorney for Defendants

7                        IN THE UNITED STATES DISTRICT COURT

8                                   DISTRICT OF ARIZONA

9    TM Technologies, Inc, Plaintiff,                   No. 4:18-CV-286-TUC-JAS

10   v.                                                 AFFIDAVIT OF ROY S.
                                                        McCANDLESS, ESQ.
11   Hand Technologies, Inc., et al., Defendants.

12

13

14

15

16
           Roy S. McCandless, Esq., being over 18 years of age, does hereby depose and state
17
     as follows:
18
           1.      I am counsel for the Defendants.
19
           2.      Alan Hand is in hospice for prostate cancer that has metastasized to his
20
                spinal column.
21
           3.      New Hampshire Counsel for the Hand Defendants prepared and finalized
22




                                                    1
     Case 4:18-cv-00286-DCB Document 82 Filed 10/09/19 Page 2 of 2



 1            the Second Amended Answer and Counterclaims yesterday.               Due to a

2             miscommunication on the part of N.H. Counsel, the Second Amended Answer

3             and Counterclaims were not filed yesterday by Arizona Counsel. The specifics

4             are that N.H counsel had a doctor’s appointment at 5 p.m. EST on October 8,

5             2019. Communications were made before then to AZ counsel and documents

6             sent at 5:12 pm EST. AZ counsel was not able to file the document due to

7             formatting issues and his own family’s health needs that he was caring for.

8             This was communicated to NH counsel at 9:12 pm EST by email after he had

9             retired for the evening.

10       4.      I have conferred with Plaintiff’s counsel and they concur with the request to

11            extend the filing date.

12

13       Dated: October 9, 2019.

14

15                                           /s/ ROY S. McCANDLESS

16

17

18

19

20

21

22




                                               2
